UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                   USDC SDNY
                                                                DOCUMENT
 ADYB ENGINEERED FOR LIFE, INC.,                                ELECTRONICALLY FILED
                                                                DOC #:
                           Plaintiff,                           DATE FILED: 4/3/2020

                    -against-
                                                              1:19-cv-07800-MKV
 EDAN ADMINISTRATION SERVICES
 (IRELAND) LTD. and POM                                             ORDER
 ADVANCED ARMOR SOLUTIONS
 LLC,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       WHEREAS Defendants filed a Motion for Discovery under the Hague Convention on

March 9, 2020 [ECF No. 81] and Plaintiff filed a response on March 23, 2020 stating that it does

not oppose the Motion [ECF No. 84], Defendants’ Motion is hereby GRANTED.



SO ORDERED.
                                                    _________________________________
Date: April 3, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
